Appeal by the defendant from a judgment of the County Court, Suffolk County (Mackenzie, J.), rendered October 15, 2003, convicting him of driving while ability impaired by the use . of drugs, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of the plea allocution was preserved by his motion to vacate the judgment of conviction under CPL 440.10 (cf. People v Lopez, 71 NY2d 662, 665 [1988]; People v Deyes, 3 AD3d 575 [2004]). However, the challenge is without merit because the plea allocution was sufficient to establish that the defendant operated a motor vehicle while his ability to do so was impaired by the use of drugs (see Vehicle and Traffic Law § 1192 [4]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Lopez, supra at 666; People v Martin, 7 AD3d 640, 641 [2004], lv denied 3 NY3d 677 [2004]; People v Deyes, supra at 576), and we decline to review it in the exercise of our interest of justice jurisdiction. Cozier, J.P., S. Miller, Santucci and Fisher, JJ., concur.